Citation Nr: 1122477	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-35 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Buffalo, New York Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO, effectuating a March 2002 Board decision, granted service connection for the Veteran's chronic bronchitis and assigned a 10 percent disability rating, effective June 30, 1989.  

The Veteran filed a claim for service connection for bronchitis, among other disabilities, in June 1989.  In a January 1991 rating decision, the RO denied this claim.  The Veteran perfected a timely substantive appeal on the issue of service connection for bronchitis.  By a March 2002 decision, the Board granted service connection for chronic bronchitis.  This decision was effectuated by the RO in October 2003, as noted above.  The Veteran filed a timely substantive appeal to the October 2003 rating decision, contending that his chronic bronchitis warrants a higher disability rating.  

In his June 2004 notice of disagreement, the Veteran requested a hearing at the RO with a hearing officer.  Thereafter, in a July 2004 statement, the Veteran asked that his scheduled hearing be cancelled.  He has not indicated that he would like his hearing to be rescheduled.  Thus, the Board finds that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2010).

This case was previously remanded by the Board in July 2008 for further development.

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected chronic bronchitis has been raised by the Veteran during the pendency of this appeal.  In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected chronic bronchitis rather than as a separate claim.  Id. at 455.

The  the issues of an increased disability rating for the Veteran's major depressive disorder, service connection for hypertension and service connection for coronary artery disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board notes, that the Veteran's representative, in the May 2011 informal hearing presentation, initially claimed service connection for post traumatic stress disorder (PTSD), however, in his explanation he specified that an increased rating for the Veteran's psychiatric disability, namely major depressive disorder, was warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for an initial disability rating in excess of 10 percent for chronic bronchitis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Regrettably, this case must be remanded again.  

Outstanding Records

In November 2010 forms of Authorization and Consent to Release Information to the VA, the Veteran reported having treatment at the VA medical center (VAMC) in Erie, Pennsylvania from 2005 to the present as well as treatment from a private physician, Dr. J.K. from June 2007 to August 2008.  

As the record reflects that no VA medical records have been associated with the file since June 2008, other than a March 2010 VA examination requested by the July 2008 Board remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

It appears that while the records of Dr. J.K. from June 1974 to January 2008 have been associated with the claims file, the private medical records from Dr. J.K. after January 2008 have not been associated with the record and no attempt to obtain these records has been made.  Therefore upon remand, the RO/AMC should attempt to obtain these records.  

Extraschedular Consideration 

The Board finds that the evidence of record raises the question of whether the Veteran has been able to obtain or retain substantially gainful employment or marginal employment throughout the duration of the appeal.  Therefore, the record raises the issue of entitlement to an extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and a TDIU under 38 C.F.R. § 4.16(b) for the Veteran's chronic bronchitis.  In order to give the Veteran every consideration with respect to the present appeal and to ensure full compliance with due process requirements, it is the opinion of the Board that the claim should be remanded for further development of the Veteran's employment information during the appeal period.  As noted above, in light of the recent case Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU is properly considered as part of the determination of the appropriate disability rating rather than as a separate claim.

As the record raises the issue of entitlement to an extraschedular consideration for the Veteran's chronic bronchitis, the Board finds that he should provided with the appropriate notice of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and the elements of a claim for entitlement to a total disability rating based upon individual unemployability (TDIU) under 38 C.F.R. § 4.16(b), and permit him the full opportunity to supplement the record as desired.  

Thus, the Board determines that a remand for consideration of the issues of extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) for chronic bronchitis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include (1) all VA medical records from the VAMC in Erie, Pennsylvania from 2008 to the present and (2) the private medical records specified for Dr. J.K. from January 2008 to August 2008.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The RO should provide the Veteran and his representative appropriate notice of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) as well as the information and evidence necessary to substantiate a claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) due to the service-connected chronic bronchitis and permit him the full opportunity to supplement the record as desired.  In so doing, the RO should inform the Veteran and his representative that he may submit information and evidence which address such factors as the frequency and duration of time lost from work due to disability, the Veteran's employment history and current employment status, and the Veteran's annual income from employment, if any.

3.  The RO should request the Veteran to provide information, with respect to his employment history, his current employment status, if any, any time lost due to the service-connected chronic bronchitis (including the month and year of any time lost), and the Veteran's annual income from each employment.  With respect to the Veteran's employment records, particularly those relating to lost time and/or sick leave, as well any relating to termination of employment, the RO should also request that the Veteran furnish the names and addresses of all private and government (i.e., Federal, State and local) employers for whom he has worked, and that he provide the specific dates (the approximate month and year) of any time lost and/or sick leave used, including termination, as relevant to each identified employer.  

4.  After securing any necessary authorizations, the RO should request copies of all indicated records, which have not been previously secured, and associate them with the claims folder.  If the RO cannot obtain any of the employment, personnel or any other records identified by the Veteran, it should follow the proper procedures under the Veterans Claims Assistance Act (VCAA).  All information which is not duplicative of evidence already received should be associated with the claims file.  

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The RO should also consider whether the criteria for submission for assignment of an extraschedular rating for chronic bronchitis pursuant to 38 C.F.R. § 3.321(b)(1), and whether the criteria for an extraschedular consideration under 38 C.F.R. § 4.16(b) are met.  If the criteria are met pursuant to 38 C.F.R. § 3.321(b)(1), the case should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



